Citation Nr: 1017777	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for right hip 
disability.

4.  Entitlement to service connection for left foot 
disability.

5.  Entitlement to service connection for right foot 
disability.

6.  Entitlement to service connection for hernia residuals.

7.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for disabilities of the left 
shoulder, right shoulder, right hip, left foot, right foot, 
and low back, and for hernia residuals.

The Veteran had a March 2010 Travel Board hearing at the RO 
before the undersigned Veterans Law Judge.  

The issues of service connection for disabilities of the 
right shoulder, right hip, left foot, and right foot, and for 
hernia residuals, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDING OF FACT

In March 2010, prior to promulgation of a decision in the 
appeal for service connection for left shoulder disability 
and low back disability, the Veteran communicated that he 
wished to withdraw the appeal with respect to those claims.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issues of entitlement to service connection 
for a left shoulder disability and low back disability have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a March 2010 statement, the Veteran's representative wrote 
that, at the request of the Veteran, he was withdrawing the 
Veteran's appeal for service connection for left shoulder 
disability and low back disability.  The Board finds that the 
letter satisfies the requirements for withdrawing the appeal 
with respect to those claims.  Thus, there is no remaining 
allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.  




ORDER

The appeal for service connection for left shoulder 
disability is dismissed.

The appeal for service connection for low back disability is 
dismissed.


REMAND

The Board is remanding the Veteran's claims for service 
connection for disabilities of the right shoulder, right hip, 
left foot, and right foot, and for hernia residuals, for an 
additional search for service treatment records, and for a VA 
medical examination.

In August 2006, the Veteran submitted to the RO copies of his 
service treatment records.  Those copies, now associated with 
the Veteran's claims file, are marked along the sides of the 
pages, "Copy made by VA RMC, St. Louis, from a record in its 
possession."  There are indications that those records are 
not a complete set of the Veteran's service treatment 
records.  The Veteran has stated that the records do not 
include medical records from his Persian Gulf War service in 
1990 and 1991.  The Veteran has reported having had hernia 
repair surgery in a service hospital in Stuttgart, Germany in 
1988; records of that surgery are not in the file.  In 
addition, the records in the file do not include reports from 
any service entrance and service separation examinations.

In a January 2007 memorandum, an RO official indicated that 
in August 2006 the RO requested the Veteran's service 
treatment records from the RMC.  The official indicated that 
in October 2006 the RMC responded that it did not have the 
Veteran's service treatment records.  In the January 2007, 
memorandum, the RO official made a finding that the Veteran's 
original service treatment records were not available.  As it 
has been almost four years since the request for records, it 
is possible that the Veteran's service treatment records may 
have been forwarded to the RMC.  On remand, an additional 
effort to obtain those records should be made.  In addition, 
a specific request to obtain the inpatient records from the 
Army hospital in Stuttgart, Germany where the Veteran reports 
hernia surgery in 1988 should be made.  The requests and 
responses should be recorded.

In addition, the Veteran indicated he was placed on a profile 
for some of his conditions.  His service personnel records 
should also be requested through official sources.

The Veteran has not had a VA medical examination with respect 
to the claims that are presently on appeal.  He contends that 
each of the claimed disorders began with an injury or 
disorder during service.  During service, in August 1988, the 
Veteran had an x-ray of his right shoulder due to a 
dislocation and pain on motion.  A private orthopedist who 
saw the Veteran in 2008 found that the Veteran had 
instability and impingement of the right shoulder.  Based on 
history provided by the Veteran, the private orthopedist 
concluded in 2008 that the Veteran's right shoulder disorder 
had persisted since injury during his service.  The Board 
remands the issue for a VA medical examination, with review 
of the claims file, and an opinion as to the likelihood of a 
connection between right shoulder injury in service and 
current right shoulder disability.

During service, in February and March 1992, the Veteran was 
seen for right hip pain after playing basketball.  A 
clinician noted probable strain injury.  On private 
orthopedic examination in 2008, the Veteran had right hip and 
groin pain with motion in some directions.  The Veteran 
reports having intermittent right hip pain since service.  On 
remand, the Veteran is to have a VA examination, with review 
of the claims file, and an opinion as to the likelihood of a 
connection between right hip injury in service and current 
right hip disability.

During service, the Veteran was seen in January 1990 and 
October 1993 for left foot pain.  In 1990, the clinician's 
impression was tendinitis.  The Veteran was seen in June 1993 
for right foot pain.  The clinician's impression was plantar 
fasciitis.  A private podiatrist who examined the Veteran in 
March 2010 found bilateral sesamoiditis, fracture of the left 
tibial sesamoid, bilateral hallucis longus tendonitis, 
bilateral degenerative joint disease of the first metatarsal 
phalangeal joints.  The podiatrist indicated that the 
disorders were possibly due to trauma.  The Veteran reports 
that intermittent foot pain has continued since service.  On 
remand, the Veteran is to have a VA examination, with review 
of the claims file, and an opinion as to the likelihood of a 
connection between left and right foot symptoms and injuries 
during service and current left and right foot disorders.

During service, the Veteran was seen in July 1988 for a small 
knot above his navel.  A clinician diagnosed a small hernia.  
In his March 2010 hearing, the Veteran reported that he 
underwent surgical repair of the hernia in 1988 in an Army 
hospital in Stuttgart, Germany.  On remand, the Veteran is to 
have a VA examination, with review of the claims file, 
findings regarding the ventral area above the Veteran's 
navel, and an opinion as to the likelihood that any current 
scar or other defect above the navel is residual to a hernia 
with reported surgical repair during service.

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to secure the 
Veteran's service treatment records through 
official channels, to include specifically 
requesting inpatient records from the Army 
hospital in Stuttgart, Germany for the 
Veteran's reported hernia surgery in 1988.  
If no additional records are available, the 
claims file should be annotated to reflect 
such and the Veteran notified of such.

2.  Request the Veteran's service personnel 
records through official channels.  If the 
records are available, the claims file 
should be annotated to reflect such and the 
Veteran notified of such.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA orthopedic examination to address 
the likely etiology of any current 
disabilities of the right shoulder, right 
hip, left foot, and right foot.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  After examining the 
Veteran and reviewing the claims file, the 
examiner should provide a diagnosis for 
any right shoulder, right hip, left foot, 
and right foot disability found.  The 
examiner should then express an opinion 
with respect to current disability in each 
of those areas, as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the current 
disability arose during service or is 
causally related to service.  A rationale 
for all opinions expressed should be 
provided.

4.  Also schedule the Veteran for a VA 
digestive examination to address the 
likely etiology of any current hernia 
residuals.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should identify all residuals of 
the Veteran's reported hernia, noted in 
the available service treatment records as 
a knot above the naval.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability) that any current hernia 
residuals are related to the condition 
noted in service.  A rationale for all 
opinions expressed should be provided.

5.  After completion of the above, review 
the expanded record and determine if the 
Veteran's remanded claims can be granted.  
If any claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


